DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 5/5/2022, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 5/5/2022, has been entered.  The claim amendments overcome the previous claim objection of claim 108 and the 112(b) rejection of claims 102, 110.

Claim Status
Claims 1, 22, 25-27, 43-47, 51, 53, 56-57, 102-103, 107-108, 110, 113, 118 are pending with claims 102-103, 107-108, 110, and 118 being examined and claims 1, 22, 25-27, 43-47, 51, 53, 56-57, and 113 are withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 102, 107, 108 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strasser Jr. et al (US 20190120769 A1; hereinafter “Strasser”; domestic priority filed 10/19/2017). 
Regarding claim 102, Strasser teaches a smoke detection element (Strasser; Abstract; colorimetric aerosol detection device) comprising:
a detection material (Strasser; para [29, 30]; Fig. 1, 2; colorimetric material 7); and 
a detection material backing (Strasser; para [30]; Fig. 1, 2; an indicator tube 11); 
wherein the detection material comprises a detection compound located within the pores of a porous gel material (Strasser; para [36]; the colorimetric indicator material is disposed on a porous support…porous support include, but are not limited to, porous particles. Examples for porous particles include, but are not limited to, molecular sieves, silica gels), 
wherein the detection compound is configured to react with at least one component of tobacco smoke or marijuana smoke (Strasser; para [58]; Fig. 1; The colorimetric aerosol detection device of the invention can also be used with aerosol delivery devices where tobacco or tobacco-derived materials are heated to produce an aerosol), and thereby undergo a color change that is visible to an unaided human eye (Strasser; para [62]; the colorimetric indicator material undergoes a change in color from one color to a different color when a predetermined amount of the target compound is detected), and 
wherein the detection material backing is configured to retain the detection material (Strasser; para [30]; Fig. 1, 2; the colorimetric indicator material 7 is located inside an indicator tube 11).  While Strasser does not address the detection material is configured to be in contact with ammonia vapors or all components of wood fire smoke without undergoing the color change, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, Strasser teaches the colorimetric indicator material comprises an acid-base indicator material, the acid-base indicator is selected from bromocresol green and the colorimetric indicator material undergoes a change in color from one color to a different color when a predetermined amount of the target compound is detected (Strasser; para [31, 62]).  Absent persuasive evidence that the detection material are different, the prior art is considered to have the same properties with respect to being in contact with ammonia vapors or all components of wood fire smoke without undergoing the color change as that is claimed. MPEP § 2112.01 (I-IV).  
Regarding claim 107, Strasser teaches the smoke detection element of claim 102, wherein the detection compound is a dye selected from the group consisting of iodophenol blue, bromocresol green, bromocresol purple and bromophenol blue (Strasser; para [31]; the colorimetric indicator material comprises an acid-base indicator material… the acid-base indicator is selected from bromocresol green).  
Regarding claim 108, Strasser teaches the smoke detection element of claim 102, wherein the detection material is configured to be in contact with all components of wood fire smoke without undergoing the color change (Strasser; para [31, 62]; Fig. 1; the colorimetric indicator material comprises an acid-base indicator material… the acid-base indicator is selected from bromocresol green…the colorimetric indicator material undergoes a change in color from one color to a different color when a predetermined amount of the target compound is detected).  The examiner notes Strasser teaches the detection material comprising the detection compound as shown in claim 107, thus the chemical properties/function of the detection material are taught by Strasser (see MPEP 2144.09). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 103 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Strasser in view of Letourneau et al (US 20210330516 A1; hereinafter “Letourneau”; domestic priority filed 1/27/2016; already of record). 
Regarding claim 103, Strasser teaches the smoke detection element of claim 102, with the detection material backing.
Strasser does not teach the detection material backing is buffered at a pH of about 3.5. 
However, Letourneau teaches an analogous art of an apparatus comprising an indicator (Letourneau; Abstract) further comprising a detection material backing buffered at a pH of about 3.5 (Letourneau; para [136]; matrix can be pre-treated with a buffering agent such that the matrix may be buffered at a pH ranging from about 3 to about 8… the buffering agent can be added to the composition to provide a pH of about 3).  It would have been obvious to one of ordinary skill in the art to have modified for the detection material backing of Strasser to be buffered at a pH of about 3.5 as taught by Letourneau, because Letourneau teaches that a buffer solution may be utilized in preparing reagents or in applying reagents to the detection layer (Letourneau; para [209]).
Regarding claim 110, Strasser teaches the smoke detection element of claim 102, with the backing. 
Strasser does not teach wherein the backing comprises a biodegradable material. 
However, Letourneau teaches an analogous art of an apparatus comprising an indicator (Letourneau; Abstract) wherein a backing comprises a biodegradable material (Letourneau; para [132]; The matrix can comprise one or more polymers…chitosan).  It would have been obvious to one of ordinary skill in the art to have modified the backing of Strasser to comprise chitosan as taught by Letourneau, because Letourneau teaches that chitosan is a suitable polysaccharide for the matrix comprised by the detection layer (Letourneau; para [132]).  Further, chitosan is well known in the art to be biodegradable (see other references cited). 
Claim 107 and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Strasser in view of Lau (US 5049358 A; hereinafter “Lau”; already of record). 
Regarding claim 118, Strasser teaches the smoke detection element of claim 102, with the detection compound. 
Strasser does not teach wherein the detection compound is iodophenol blue. 
However, Lau teaches an analogous art of a test device to produce a visual response (Lau; Abstract) wherein the detection compound is iodophenol blue (Lau; col. 16, lines 14-15; Table I; several suitable combinations of indicators…iodophenol blue (IPB)).  It would have been obvious to one of ordinary skill in the art to have modified the detection compound of Strasser to comprise a dye that is iodophenol blue as taught by Lau, because Lau teaches that the addition of the dyes produce a color transition that provides enhanced color resolution, and therefore increased assay sensitivity (Lau; col. 16, lines 15-17).

Other References Cited
	Kato et al, Fast detection of hydrogen sulfide using a biodegradable colorimetric indicator system, 2011, Special Issue: Advances in chitin and chitosan research, Volume 60, Issue 6, pp 951-956; already of record.  Kato teaches an analogous art of a colorimetric indicator system developed by chitosan because chitosan has a low toxicity and is biodegradable (Kato; Introduction; pp 951). 

Response to Arguments
Applicant's arguments have been fully considered, and the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
In the applicant’s arguments on pp 8, the applicants argue that the prior art does not teach “the detection material is configured to be in contact with ammonia vapors or all components of wood fire smoke without undergoing the color change”.  Examiner respectfully disagrees.  While Strasser does not address the detection material is configured to be in contact with ammonia vapors or all components of wood fire smoke without undergoing the color change, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, Strasser teaches the colorimetric indicator material comprises an acid-base indicator material, the acid-base indicator is selected from bromocresol green and the colorimetric indicator material undergoes a change in color from one color to a different color when a predetermined amount of the target compound is detected (Strasser; para [31, 62]).  Absent persuasive evidence that the detection material are different, the prior art is considered to have the same properties with respect to being in contact with ammonia vapors or all components of wood fire smoke without undergoing the color change as that is claimed. MPEP § 2112.01 (I-IV).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                    

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796